                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JEFFREY RUCKEL,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv–1176-SMY
                                                  )
 WOOD RIVER POLICE                                )
 DEPARTMENT,                                      )
 JOHN DOE #1 and                                  )
 JOHN DOE #2                                      )
                                                  )
                Defendants.                       )



                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Jeffrey Ruckel, a pretrial detainee being held at the Madison County Jail, brings

this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. In

his Complaint (Doc. 1), Plaintiff asserts claims against the Wood River Police Department, John

Doe #1 (the officer who arrested him) and John Doe #2 (the prosecutor in his criminal case) related

to his arrest and prosecution on unspecified charges. He seeks compensatory damages.

       This case is before the Court for a preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A, which requires the Court to dismiss any claims that are frivolous, malicious, fail

to state a claim on which relief may be granted, or seek monetary relief from an immune defendant.

At this juncture, the factual allegations of the pro se complaint are to be liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                1
                                               Complaint

       To the extent the Court is able to decipher, Plaintiff makes the following allegations in the

Complaint: Plaintiff was arrested by John Doe #1 (a Wood River police officer, badge #155) and

charged in a felony state court case, 19-CF-3207. (Id., p. 1). John Doe #1 used “nonsupporting

evidence” to “maliciously and falsely arrest [Plaintiff]” and…the Wood River Police are liable for

failing to train him. (Id., pp. 1-2). The prosecutor is using “null evidence or unsupportive

evidence” to pursue the pending criminal case.

       Based on the allegations in the Complaint, the Court finds it convenient to reorganize the

pro se action into the following enumerated Counts:

       Count 1:          Fourth and Fourteenth Amendment claim against John Doe #1 and
                         Wood River Police Department for wrongfully detaining Plaintiff; and

       Count 2:          Fourteenth Amendment claim against John Doe #2 for wrongful
                         imprisonment.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed herein is considered dismissed without

prejudice as inadequately pled under Twombly. 1

                                               Discussion

                                        Preliminary Dismissal

       As an initial matter, the Wood River Police Department as an entity cannot be sued under

42 U.S.C. § 1983. See Averhart v. City of Chicago, 114 F. App'x 246, 247 (7th Cir. 2004). Should

Plaintiff choose to file an amended complaint, any claims he wishes to pursue against the police

department should be asserted against the municipality itself.



       1
           See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                    2
                                              Count 1

       With respect to his claim against John Doe #1, Plaintiff does not satisfy Federal Rule of

Civil Procedure 8, which requires “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Plaintiff’s vague and conclusory allegation that John Doe #1 used

“nonsupporting evidence” to arrest him does not “give defendants fair notice of the claims against

them and the grounds for supporting the claims.” Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir.

2011) (citing Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Therefore, Count 1 will be dismissed

without prejudice.

                                              Count 2

       Relevant to Plaintiff’s claim against John Doe #2, prosecutors are absolutely immune from

liability “for their core prosecutorial actions.” Lewis v. Mills, 677 F.3d 324, 330 (7th Cir. 2012),

citing Hartman v. Moore, 547 U.S. 250, 261–62 (2006) (prosecutor “is absolutely immune from

liability for the decision to prosecute”); see also Spiegel v. Rabinovitz, 121 F.3d 251, 257 (7th Cir.

1997) (“Under Illinois law, the State’s Attorney ... is vested with exclusive discretion in the

initiation and management of a criminal prosecution.”). The prosecutor’s use of unspecified

evidence in pursuing the case against Plaintiff is within this range of these core prosecutorial

actions. As such, Count 2 must be dismissed with prejudice.

                                                Disposition

       IT IS HEREBY ORDERED that COUNT 1 is DISMISSED without prejudice, and

COUNT 2 is DISMISSED with prejudice. Defendants Wood River Police Department and John

Doe #2 are DISMISSED from the case with prejudice.                  The Clerk is DIRECTED to




                                                  3
TERMINATE Defendants Wood River Police Department and John Doe #2 from the Court’s

Case Management/Electronic Case Filing (“CM/ECF”) system.

       The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915A.

Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before March 9, 2020.

Should Plaintiff fail to file a First Amended Complaint within the allotted time or consistent with

the instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure

to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three allotted

“strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-1176-SMY). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The Second Amended Complaint must stand on its own without reference to

any previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The

Second Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).



                                                  4
       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and any opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 6, 2020
                                                     s/ STACI M. YANDLE
                                                     United States District Judge




                                                5
